Citation Nr: 1740059	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  15-06 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to a compensable disability rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel
INTRODUCTION

The Veteran served on active duty from November 1960 to June 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted entitlement to service connection for left ear hearing loss, assigning a noncompensable disability rating effective April 20, 2013 and denied entitlement to service connection for right ear hearing loss.  

The Veteran presented testimony before the undersigned Veterans Law Judge in March 2017.  The transcript of his hearing is part of the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has contended that his right ear hearing loss should be service-connected.  In-service noise exposure has been conceded.  

He was provided with a VA audiological examination in August 2013.  The examiner noted that the Veteran had significant noise exposure while in service and minimal noise exposure following service.  Service treatment records included results for whispered voice testing at enlistment in November 1960 reflecting results of 15/15, or normal hearing, in both ears.  A "tracing" or graph results of audiometric testing, dated November 17, 1960 showed hearing was within normal limits across all tested frequencies in both ears, better than 5 dB.  A puretone audiometric test for discharge dated June 1, 1964 showed hearing in both ears was normal at all tested frequencies.  The examiner found that the hearing in the right ear did not show any significant change and that, since hearing on the right was normal upon discharge, and no significant changes were observed between enlistment and discharge, it was the opinion of the  examiner that the current complaint of right hearing loss is not related to military noise exposure.  

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385.  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In other words, when audiometric test results at a service member's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, supra.

The VA has conceded that the Veteran experienced acoustic trauma in service.  It is not necessary that hearing loss be factually shown during service.  Hensley, as noted above, does not require this.  In this case, what is clear is that the Veteran was exposed to acoustic trauma during service and that he has a current hearing loss under VA regulations in his right ear.  The examiner has not commented on the applicability of Hensley to the Veteran's claim, and has not acknowledged that the only noise exposure the Veteran has reported occurred in service.  Moreover, the examiner noted that the shift in auditory thresholds in the Veteran's right ear was not significant; however, he did not explain why the shifts noted in the results of the audiometric testing at entrance and discharge examinations would not be significant.  Because this information is not currently included in the claims folder, the Board opines that another examination is in order.

The Veteran is currently service-connected for left ear hearing loss.  If the Veteran is awarded service connection for his right ear hearing loss on remand, he would then be rated based upon bilateral hearing loss under VA regulations.  See 38 C.F.R. § 4.85 (2016).  As such, a decision on the issue of entitlement to a higher rating for left ear hearing loss will be deferred until the issue of entitlement to service connection for a right ear hearing loss is adjudicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA audio examination by an appropriate medical professional.  The entire claim file must be reviewed by the examiner. 

With respect to the Veteran's right ear hearing loss, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current right ear hearing loss is related to the his active service.  The examiner must discuss all in-service audiograms and the threshold shifts shown between them.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner opines that a threshold shift is not significant, he/she should provide a rationale as to why it is not significant.  

2.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




